Name: 2006/577/EC: Commission Decision of 22 August 2006 on certain protective measures against bluetongue (notified under document number C(2006) 3849) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  international trade;  agricultural activity
 Date Published: 2006-08-23; 2007-05-08

 23.8.2006 EN Official Journal of the European Union L 229/10 COMMISSION DECISION of 22 August 2006 on certain protective measures against bluetongue (notified under document number C(2006) 3849) (Text with EEA relevance) (2006/577/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1) and in particular Article 10(4) thereof, Whereas: (1) On 17, 19 and 21 August 2006 respectively, the Netherlands, Belgium and Germany informed the Commission of a number of suspected clinical cases of bluetongue in sheep and cattle holdings in areas in the Netherlands, Belgium and Germany located in a radius of 50 km from Kerkrade, the Netherlands, where the first suspected case was notified. (2) Belgium, Germany, Luxembourg and the Netherlands have banned the movements of animals of species susceptible to bluetongue and their semen, ova and embryos out of the affected areas, in accordance to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (2) and Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (3). (3) Appropriate measures have been adopted by the affected Member States in view of their entomological, ecological, geographical, meteorological and epidemiological situation. (4) The spread of bluetongue from the affected area could constitute a serious hazard to animals in the Community. (5) For the sake of clarity and transparency and pending further epidemiological and laboratory investigations, it is appropriate to adopt at Community level disease control measures concerning the movement of animals of species susceptible to bluetongue and their semen, ova and embryos from the affected areas. (6) In the light of the evolution of the situation and the results of the further investigations carried out, the measures in place are to be reviewed at a meeting of the Standing Committee on the Food Chain and Animal Health at the earliest opportunity. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Member States listed in the Annex shall ban the movement of live animals of species susceptible to bluetongue and their semen, ova and embryos collected or produced from 1 May 2006 from the areas listed in the Annex to other parts of the Community or to third countries. 2. The Member States shall grant the exemptions from the ban provided for in paragraph 1 that are referred to in Articles 4 and 6 of Decision 2005/393/EC. 3. If necessary, in the light of the entomological, ecological, geographical, meteorological and epidemiological situation, the Member States concerned shall carry out complementary examinations outside the area listed in the Annex. The Member States concerned shall continue to apply any appropriate measures that they have already adopted. On the basis of the results of those examinations the Member States concerned shall review those measures and may apply additional appropriate measures. Article 2 Member States shall amend the measures they apply to trade so that they conform to this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 August 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 327, 22.12.2000, p. 74. (3) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2006/572/EC (OJ L 227, 19.8.2006, p. 60). ANNEX BELGIUM: Province of Anvers Province of Brabant Flamand Province of Brabant wallon Province of Bruxelles-Capitale Province of Namur Province of Limbourg Province of Luxembourg Province of LiÃ ¨ge Provinces of Flandre orientale and Hainaut: The area to the east of the following roads:  N6 running north to the R50 (commune de Mons),  R50 running east to the N56,  N56 running north to the N525,  N525 running north to the N57,  N57 running north to the N42,  N42 running north via Wettersesteenweg (commune dOosterzele) to the N465,  N465 running north to the N9,  N9 running west to the R4,  N4 running north to the N423,  N423 running north to the Netherlands border. GERMANY: Nordrhein-Westfalen  Stadt Aachen  Kreis Aachen  Stadt Bochum  Stadt Bonn  Kreis Borken  Stadt Bottrop  Kreis Coesfeld  Stadt Dortmund  Kreis DÃ ¼ren  Stadt DÃ ¼sseldorf  Stadt Duisburg  Ennepe-Ruhr-Kreis  Erftkreis  Kreis Euskirchen  Stadt Essen  Stadt Gelsenkirchen  Stadt Hagen  Stadt Hamm  Kreis Heinsberg  Stadt Herne  Hochsauerlandkreis  Kreis Kleve  Stadt KÃ ¶ln  Stadt Krefeld  Stadt Leverkusen  MÃ ¤rkischer Kreis  Kreis Mettmann  Stadt MÃ ¶nchengladbach  Stadt MÃ ¼lheim a. d. Ruhr  Kreis Neuss  Oberbergischer Kreis  Stadt Oberhausen  Kreis Olpe  Kreis Recklinghausen  Stadt Remscheid  Rheinisch-Bergischer Kreis  Rhein-Sieg-Kreis  Kreis Siegen-Wittgenstein  Kreis Soest  Stadt Solingen  Kreis Unna  Kreis Viersen  Kreis Wesel  Stadt Wuppertal Rheinland-Pfalz  Kreis Ahrweiler  Kreis Altenkirchen  Kreis Bernkastel-Wittlich  Im Kreis Birkenfeld das Gebiet nÃ ¶rdlich der B 41  Kreis Bitburg-PrÃ ¼m  Kreis Cochem-Zell  Kreis Daun  Stadt Koblenz  Im Kreis Mainz-Bingen die Ortsgemeinden Breitscheid, Bacharach, Oberdiebach; Manubach  Kreis Mayen-Koblenz  Kreis Neuwied  Rhein-HunsrÃ ¼ck-Kreis  Rhein-Lahn-Kreis  Stadt Trier  Kreis Trier-Saarburg  Westerwaldkreis Saarland  Im Kreis Merzig-Wadern die Gemeinden Mettlach und Perl Hessen  Im Lahn-Dill-Kreis die Gemeinden Breitscheid, Diedorf, Haiger  Im Kreis Limburg-Weilburg die Gemeinden Dornburg, Elbtal, Elz, Hadamar, Limburg a. d. Lahn, Mengerskirchen, Waldbrunn (Westerwald)  Im Rheingau-Taunus-Kreis die Gemeinde Heidenrod LUXEMBOURG: Whole territory THE NETHERLANDS: Compartments 9 to 20, as defined in Animal Disease Notification System (ADNS).